179 S.W.3d 409 (2005)
Donald D. RIDDLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 63382.
Missouri Court of Appeals, Western District.
December 6, 2005.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before EDWIN H. SMITH, C.J., and LOWENSTEIN and HARDWICK, JJ.

Order
PER CURIAM.
Donald D. Riddle appeals from the order of the Circuit Court of Jackson County overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial, the appellant was convicted of first-degree robbery, in violation of § 569.020, and armed criminal action (ACA), in violation of § 571.015. As a result of his convictions, he was sentenced, as a prior offender, § 558.016, to consecutive prison sentences in the Missouri Department of Corrections of life for first-degree robbery and thirty years for ACA, which were ordered to be served consecutively with the sentences the appellant received on a prior conviction in the Circuit Court of Clay County.
The appellant raises one point on appeal. He claims that the motion court clearly erred in overruling his Rule 29.15 motion, after an evidentiary hearing, because the evidence presented at the motion hearing clearly established that he received ineffective assistance of trial counsel for counsel's failure to impeach the testimony of one of the State's witnesses.
We affirm pursuant to Rule 84.16(b).